Case 6:19-cv-00735-TAD-PJH Document 156 Filed 06/17/21 Page 1 of 5 PageID #: 3140




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION

   SUSAN MICIOTTO                                   *     CIVIL ACTION NO. 6:19-CV-00735


   vs.                                              *     JUDGE TERRY A. DOUGHTY

   HOBBY LOBBY STORES, INC.,                        *     MAG. JUDGE PATRICK J. HANNA
   ET AL.

                                  RULING ON ISSUES OF LAW

         This is an action brought by Plaintiff Susan Miciotto (“Miciotto”) against Defendant

  Hobby Lobby Stores, Inc. (“Hobby Lobby”) seeking damages for personal injuries related to an

  incident that occurred on November 30, 2017, outside the Hobby Lobby store in Lafayette,

  Louisiana. Miciotto alleges that, as she exited the store, she tripped and fell on a warped or

  broken wooden expansion joint.

         The parties have presented two issues of law for the Court to rule on prior to trial. The

  first issue is whether a defendant’s removal of a lawsuit to Federal Court constitutes a judicial

  admission by the defendant that the plaintiff’s damages are a minimum of $75,001. The second

  issue is whether Miciotto is entitled to an adverse presumption against Hobby Lobby on the basis

  of spoliation of evidence. The Court will discuss each in turn.

                                    Judicial Admission by Removal

         Miciotto seeks a ruling that the valuation of her damages exceeds $75,000 and that

  Hobby Lobby’s removal to this Court constitutes a judicial admission of this fact. Miciotto

  concedes that, should the jury conclude that liability does not exist or that she was guilty of

  comparative fault, she may not be entitled to a judgment of $75,001; however, she contends that,
Case 6:19-cv-00735-TAD-PJH Document 156 Filed 06/17/21 Page 2 of 5 PageID #: 3141




  should Hobby Lobby be found liable, and should she be found free from fault, her minimum

  damages should be $75,001. [Plaintiff’s Pretrial Memorandum, Doc. No. 131].

            Hobby Lobby responds that this argument is meritless and has been previously rejected

  by this Court in Robinson v. Cheetah Transportation. 1 In that case, Plaintiffs argued that by

  removing the case, Defendants had judicially admitted that the claims were at least $75,000.

  Hobby Lobby states that Magistrate Judge Hayes found this argument “utterly without merit,”

  recognizing that the amount-in-controversy deals with the amount sought by plaintiff, and not the

  “actual viability” of plaintiff’s claims. Hobby Lobby further states that Judge Hayes expressly

  rejected the notion that a removal amounts to a judicial admission that the plaintiff has stated a

  claim upon which relief may be granted. [Defendant’s Pretrial Memorandum, Doc. No. 133].

            Miciotto cites no authority for her position, and the Court is unable to locate any. The

  amount-in-controversy requirement in Title 28 U.S.C. § 1332(a), limits a federal court's

  diversity-of-citizenship jurisdiction to actions where the amount in controversy exceeds $75,000.

  Here, Hobby Lobby’s removal papers asserted that the amount in controversy, as sought by

  Miciotto, appeared to exceed the jurisdictional amount, while repeatedly denying the merits of

  Miciotto’s claims, including both liability and damages. [Doc. No. 1, ¶¶ 14 -16].

            In light of the foregoing, the Court finds that Hobby Lobby’s act of removing this matter

  has no bearing on the amount of damages Miciotto is entitled to recover. Accordingly,

  Miciotto’s request for a ruling that the valuation of her damages exceeds $75,000 and that Hobby

  Lobby’s removal to this Court constitutes a judicial admission of this fact, is DENIED.




  1
      No. CV 06-0005, 2007 WL 9780380, at *5 (W.D. La. Jan. 30, 2007).

                                                          2
Case 6:19-cv-00735-TAD-PJH Document 156 Filed 06/17/21 Page 3 of 5 PageID #: 3142




                              Adverse Presumption on Basis of Spoliation

         Miciotto contends that she is entitled to an adverse presumption against Hobby Lobby on

  the basis of spoliation of evidence. She asserts that, at no time following the accident did Hobby

  Lobby measure the defect in the sidewalk, despite having complete custody and control over the

  premises. She further asserts that, after the date of the accident, no repairs were performed for

  approximately five months, and, despite having received a “spoliation letter” from her prior

  counsel, no measurements of the defect were taken by Hobby Lobby at the time of repair. She

  states that, now, despite eyewitness testimony that the defect protruded approximately two inches

  above the walking surface, Hobby Lobby contends no defect existed at the location of the

  accident. [Doc. No. 131].

         Miciotto concludes that she is entitled to an adverse inference instruction against Hobby

  Lobby for spoliation of evidence. In the alternative, she asserts that Hobby Lobby should be

  prohibited from attempting to establish, through examination, inference, suggestion, or

  otherwise, that the premises condition at issue was or was not any unit of measurement. [Id.]

         Hobby Lobby responds, first, that the issue of spoliation is not properly before the Court

  because Miciotto has not pled a cause of action for spoliation in her original pleadings or in her

  amended pleadings. Instead, she only raised the issue for the first time in her pretrial inserts,

  long after the pleading deadline had lapsed.

         Hobby Lobby next responds that an adverse presumption for spoliation is not imposed

  unless there is evidence of “bad faith,” or that evidence was intentionally destroyed for the

  purpose of depriving an opposing party of its use. Hobby Lobby further contends that mere

  negligence is not enough to warrant an instruction on spoliation. Since Miciotto has failed to

  plead a cause of action for spoliation and cannot establish that Hobby Lobby intentionally



                                                    3
Case 6:19-cv-00735-TAD-PJH Document 156 Filed 06/17/21 Page 4 of 5 PageID #: 3143




  destroyed evidence in bad faith, Hobby Lobby concludes that Miciotto’s spoliation argument is

  meritless. [Doc. No. 133].

         The spoliation of evidence doctrine governs the intentional destruction of evidence.

  Menges v. Cliffs Drilling Co., No. CIV. A. 99-2159, 2000 WL 765082, at *1 (E.D. La. June 12,

  2000) (citing Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995); Schmid v.

  Milwaukee Elec. Tool Corp., 13 F.3d 76, 78 (3d Cir. 1994)). If a party intentionally destroys

  evidence, the trial court may exercise its discretion to impose sanctions on the responsible

  party. Id. (emphasis added). The seriousness of the sanctions that a court may impose depends on

  the consideration of:

                 (1) the degree of fault of the party who altered or destroyed the
                 evidence; (2) the degree of prejudice suffered by the opposing party;
                 and (3) whether there is a lesser sanction that will avoid substantial
                 unfairness to the opposing party and, where the offending party is
                 seriously at fault, will serve to deter such conduct by others in the
                 future. Id. (quoting Schmid, 13 F.3d 76, 78 (3d Cir. 1994)).

         A spoliation claim has three elements: (1) the spoliating party must have controlled the

  evidence and been under an obligation to preserve it at the time of destruction; (2) the evidence

  must have been intentionally destroyed; and (3) the moving party must show that the spoliating

  party acted in bad faith. Port of S. La. v. Tri-Parish Indus., 927 F. Supp. 2d 332, 346 (E.D. La.

  2013); see also Herster v. Bd. of Supervisors of Louisiana State Univ., 887 F.3d 177, 190 (5th

  Cir. 2018).

         A party seeking the sanction of an adverse-inference instruction based on spoliation of

  evidence must establish that: (1) the party with control over the evidence had an obligation to

  preserve it at the time it was destroyed; (2) the evidence was destroyed with a culpable state of

  mind; and (3) the destroyed evidence was ‘relevant’ to the party's claim or defense such that a

  reasonable trier of fact could find that it would support that claim or defense. Rimkus Consulting

                                                   4
Case 6:19-cv-00735-TAD-PJH Document 156 Filed 06/17/21 Page 5 of 5 PageID #: 3144




  Group, Inc. v. Cammarata, 688 F. Supp. 2d 598 (S.D. Tex. 2010).

             Here, Miciotto has not established that Hobby Lobby was the only party with control

  over or access to the evidence. She states that Hobby Lobby did no repairs for approximately

  five months, and, despite having received a spoliation letter from her prior attorney, Hobby

  Lobby took no measurements of the defect at the time of repair. However, the sidewalk was

  outside the store. Miciotto and her attorneys had as much access to it as Hobby Lobby did. If her

  prior attorney was sufficiently concerned to send a spoliation letter, then either he or Miciotto

  could have measured the alleged defect themselves during the five months it went without

  repairs.

             Further, Miciotto has not established that Hobby Lobby acted in bad faith or engaged in

  bad conduct. Again, five months went by before the repairs took place. If Hobby Lobby had the

  intent to destroy adverse evidence, it likely would not have waited five months to do so, well

  after it had received correspondence from Miciotto’s prior attorney.

             Accordingly, Miciotto’s request for an adverse presumption against Hobby Lobby on the

  basis of spoliation of evidence is DENIED.

                                                 Conclusion

             For the reasons set forth above, Plaintiff Susan Miciotto’s request for a ruling that the

  valuation of her damages exceeds $75,000 and that Hobby Lobby’s removal to this Court

  constitutes a judicial admission of this fact, is DENIED. Additionally, Miciotto’s request for an

  adverse presumption against Hobby Lobby on the basis of spoliation of evidence is DENIED.

             Monroe, Louisiana, this 16th day of June, 2021.


                                                           ____________________________________
                                                            TERRY A. DOUGHTY
                                                            UNITED STATES DISTRICT JUDGE

                                                       5
